DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 7 March 2022 is acknowledged.
Specification
The use of the term Teflon™, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an optical component arranged to shape the light” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 9 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 2-3, it is unclear if the term “an actinic dose” requires a minimum amount of irradiation to be produced and, if so, it is unclear what that value would be.
Claim 9 recites the limitation "the time-averaged irradiance" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
In regard to claim 29, the limitation of “in which every point on the plane has irradiance exceeding 50% of a maximum irradiance at any point on the plane” is unclear as the bounds of the plane have not been established.  Thus, the broadest reasonable interpretation of the limitation would require that the spatial irradiance distribution of the UV-C light emitted by the at least one light source produces irradiance exceeding 50% of a maximum irradiance at a point of infinite distance from the light source.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16, 23-25 and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lloyd (US 2017/0246329).
In regard to claims 1 and 8, Lloyd discloses a disinfection system (disinfection system 10) comprising: at least one light source (germicidal radiation emitter 20) configured to emit light into an environment for human occupancy (predetermined environment 100) to inactivate one or more pathogens in the environment for human occupancy, the light including an inactivating portion in a range of 230 nanometers to 280 nanometers (UV-C with a wavelength “particularly between 240nm-280nm”; see [0066]); and an optical component (“a mechanism to control [… the] shape of the radiation emitted”; see [0060]) arranged to shape the light emitted by the at least one light source.  See [0060], [0066] and Figure 1.
In regard to claims 23-24, Lloyd discloses wherein the at least one light source comprises one or more UV-C LEDs (see [0069]) arranged to emit UV-C light mounted on a ceiling (see [0035]) of the environment for human occupancy; the UV-C light having its peak wavelength in a range of 240 nanometers to 280 nanometers (the LEDs can “emit a narrow band of UV-C radiation at almost exactly the peak of germicidal effectiveness” which was disclosed to be between 240-280 nm; see [0066] and [0069]), and the optical component (such as the mirrored cavity; see [0074]) is arranged to shape the UV-C light emitted by the at least one light source.
In regard to claims 2-3 and 25, Lloyd discloses that the system can emit light to be effective to produce an actinic dose of 30 J/m2 or less over a day (“shall not exceed 3 mJ/cm2 in a day”) necessarily 
In regard to claim 4, Lloyd discloses that the system is capable of controlling the intensity of light emitted and that the light is used for disinfection.  Thus, it viewed that the system is clearly capable of being effective to achieve at least 90% inactivation of the one or more pathogens in the environment within 8 hours or less as the system includes operational modes for intense germicidal radiation exposure for more thorough decontamination and “decontamination” is well understood to mean a 3-log (i.e. 99.9%) inactivation.  See [0168].
In regard to claims 5 and 27, Lloyd discloses wherein the environment for human occupancy is: a room having a ceiling, a floor, and walls, and the at least one light source includes one or more light sources configured for mounting on the ceiling.  Lloyd teaches that the emitters 20 can be mounted to a ceiling on a track system which is viewed to be equivalent to being “distributed across the ceiling.”  See Figure 4A, [0035], [0063] and [0085].
In regard to claim 6, Lloyd discloses wherein the optical component comprises a reflective element having a reflectance greater than 50% for the emitted light as Lloyd discloses that the emitters can include mirrored cavities which use aluminum coatings.  It is viewed that the description of the aluminum coating being “particularly effective for containing and direction UVC” implies a reflectance greater than 50%.  See [0074].
In regard to claim 7, Lloyd discloses a UV-C reflective optical component (mirrored cavities using aluminum coatings; see [0074]) and wherein the light source can comprise one or more light emitting diodes (see at least [0069]).
In regard to claim 9, Lloyd discloses wherein the at least one light source can be configured to emit the light as pulsed light having a peak irradiance that is capable of being at least 1.5 times a 
In regard to claims 10-13, Lloyd discloses wherein the system can further comprise a motion sensor (imaging system 30 and/or sensor 40 which can both comprise cameras) configured to detect occupancy (“track persons”) of the environment for human occupancy; and an electronic processor (processing circuitry 51) configured to control the emission of the light by the at least one light source based on whether the sensor detects occupancy of the environment for human occupancy.  Lloyd teaches that the processing circuitry can operate in a manner wherein a higher or lower intensity of light is emitted in response to the detection of the presence or absence of humans in the environment.  See [0168].
In regard to claims 14-15, Lloyd teaches wherein the sensor includes a microphone (“noise sensors”), and the electronic processor is configured to detect human vocalization in the environment for human occupancy using the microphone and to control the light source to initiate the change of emission of the light or to increase intensity of the light in response to the detecting human vocalization such as speech, coughing or sneezing.  Lloyd teaches that the detection of coughing or sneezing would cause a change in emissions to prioritize or the areas that the system priorities for decontamination.  Thus, the system is implied to increase emission for a predetermined time after detection of such an event and would return to normal operation after the programmed response to the detection of coughing or sneezing has been completed.  See [0182].  
In regard to claims 28-29, Lloyd teaches that the diffusion of the radiation can be controlled and is ideally less than 100 milliradians.  Lloyd teaches that the diffuse output of LEDs can be collected and channeled into a narrow beam of non-diffuse light by means known in the art such as a mirrored cavity and surfaces specifically designed to contain and channel radiation to a narrow opening to produce a 
In regard to claims 16 and 30, Lloyd does not disclose wherein a heat sink or spectral filter are used.  Lloyd does disclose wherein LEDs which produce the desired wavelengths are used and it is well understood that such a configuration would necessarily require a heat sink or spectral filter.  See [0069].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lloyd in view Clynne et al. (US 2016/0271281; hereinafter “Clynne”).
In regard to claim 26, Lloyd discloses that the emitter 20 can include a combination of multiple sources of germicidal radiation to take advantage of different wavelengths.   See [0077]].  Lloyd also teaches wherein low powered UVA light can be used to cause fluorescent markers to fluoresce.  See [0113].
Lloyd teaches that UVA radiation has fewer germicidal benefits than the germicidal radiation contained in the UVB and UVC bands and does not consider the use of UVA for the disclosed system.  Lloyd does disclose that the germicidal radiation may also include light from the HINS band.  See [0066].
Clynne discloses a light disinfection system which utilizes UVA LEDs having a peak emission at 369 nm.  Clynne teaches that light centered on the peak wavelength is just as safe and only uses 10% of the power used for inactivating pathogens with 405nm light.  See [0028], [0040] and [0042].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the UVA LEDs of Clynne with the system of Lloyd for the purpose of using LEDs which can efficiently produce a germicidal effect while having a lower Actinic UV photobiological hazard than light in the HINS band.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774